Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155377                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155377
                                                                    COA: 336131
                                                                    Oakland CC: 2014-249810-FH
  JONATHON ALAN JASZCZOLT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 2, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. On remand, while retaining jurisdiction, the Court of
  Appeals shall remand this case to the Oakland Circuit Court for further proceedings. The
  circuit court’s December 1, 2016 decision is inadequate for appellate review because it
  fails to make any findings of fact or conclusions of law that relate to the three charges
  against the defendant or to draw any conclusions regarding application of the retroactive
  amendments to the Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq.,
  in 2016 PA 281-283 to any of the defendant’s marijuana-related conduct, including but
  not limited to his claim that he planned to transfer a portion of the marijuana in his
  possession to a third-party to make a “marihuana-infused product.” See 2016 PA 283,
  MCL 333.26423(f); 2016 PA 281, § 102(k). A single act by the defendant that is outside
  the parameters of the MMMA does not per se taint all of the defendant’s marijuana-
  related conduct. People v Hartwick, 498 Mich. 192, 241-242 (2015). The circuit court
  shall forward its findings and conclusions to the Court of Appeals, which shall resolve
  the issues presented by the defendant.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2017
           s1218
                                                                               Clerk